 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDLassen Community Hospital,a Division of EskatonHealth Corporation,Division of EskatonandEngineers&Scientists of California,MarineEngineersBeneficialAssociation,AFL-CIO.Case 20-CA-1958831 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 30 October 1985 Administrative Law JudgeRichard D. Taplitz issued the attached decision.The Respondent filed exceptions, and the GeneralCounsel filed a brief in opposition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the, administrative lawjudge and orders that the Respondent, LassenCommunityHospital,A Division of EskatonHealth Corporation, Division of Eskaton,Susan-ville,California, its officers, agents, successors, andassigns, shalltake the action set forth in the Order.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cit. 1951).We have carefully examined the record and find no basis for reversingthe findings.We note that subsequent to the judge's decision,the Board issued a de-cision(not included in Board volumes)adopting the hearing officer'sreport in Case 20-RC-15850Lucile L. Rosen and Christine Rails, Esqs.,for the Gener-alCounsel.Paul Shanley, Esq. (Hubbert, Shanley & Lee),of Sacra-mento,California, for the Respondent.Debbie Silva,of San Francisco, California, for the Union.DECISIONSTATEMENT OF THE CASERICHARD D.TAPLITZ,AdministrativeLaw Judge.This case was tried in Susanville, California, on August22, 1985, The charge and the first and second amendedcharges were filed respectively on April 11 and 26, andon June 25, 1985, by Engineers & Scientists of California,Marine EngineersBeneficial Association, AFL-CIO (theUnion). The complaint, which issued on June 28, 1985,and wasamended at the hearing, alleges that LassenCommunity Hospital, a Division of Eskaton Health Cor-poration, Division of Eskaton (Respondent or the Hospi-tal) violated Section 8(a)(1) of the National Labor Rela-tions Act.The original complaint alleges that a number of theHospital's statements and actions that were directed toregistered nurses violated Section 8(a)(1) of the Act. Thealleged statements and actions could only have been vio-lative of the Act if the registered nurses were employeeswithin the meaning of the Act. Prior to the opening ofthis case the employee status of those registered nurseswas litigated in representation Case 20-RC-15850. Inthat case the hearing officer found the registered nursesto be employees. That issue is presently pending beforethe Board on exceptions to the hearing officer's report.At the outset of the hearing in the instant case all partiesentered into, and I approved, a conditional settlementagreement that resolved all the issues involving the regis-tered nurses. The settlement agreement is to become ef-fective if the Board in the representation case finds theregistered nurses to be employees. The General Counselhas agreed not to pursue those issues further if the Boardfinds that the registered nurses are not employees. Para-graphs 6, 9, 10, and 12 of the complaint were severedfrom the complaint and resolved in the conditional settle-ment agreement. In addition, the General Counsel suc-cessfullymoved to delete paragraph 7 from the com-plaint.There are now only two issues raised by the com-plaint as amended.IssuesThe primary issues are1.Whether the Company violated Section 8(a)(1) ofthe Act by restricting employee use of hospital bulletinboards.2.Whether the Company violated Section 8(a)(1) ofthe Act by coercively interrogating an applicant for em-ployment concerning her union sympathies.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and Respondent.On the entire record of the case and from my observa-tion of the witnesses and their demeanor, I make the fol-lowingFINDINGS OF FACT1.JURISDICTIONRespondent, a California corporation, is a health careinstitutionwhich operates an acute care and nursing fa-cility and provides inpatient and outpatient medical andprofessionalcare services in Susanville,California.During 1984 Respondent derived gross revenues inexcess of $250,000 and purchased and received at itsCalifornia facility goods valued in excess of $5000 whichoriginated from points outside of California. The com-plaint alleges, the answer admits, and I find that Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. It is278 NLRB No. 53 LASSEN COMMUNITY HOSPITAL371also admitted and I find thatthe Unionis a labor organi-zation within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Bulletin Boards1.The sequence of eventsFor many years Lassen Memorial Hospital (Memorial)provided hospital, nursing, and other health care servicesin the Susanville,California area.On July 1, 1982,Lassen Community Hospital leased Memorial's facilitiesand changed the name to Lassen Community Hospital.At the time of the'lease Memorial maintained a personnelmanual which contained the following provision:Bulletin BoardsOfficial notices initiated by the Administrator areplaced on the bulletin board next to the time clock.Notices of training programs, In-service educationand continuing education are posted on the bulletinboard in North Hallway of the Acute hospital. Per-sonal notices, ie; items for sale, and miscellaneousinvitations, are not to be placed on these two (2)bulletin boards. These notices may be placed on thebulletin boards in the dining rooms of both theAcute hospital and the Annex.Though there were, about 12 bulletin boards throughoutthe hospital and nursing facility, most of the notices thatwere posted by employees were placed on the bulletinboards in the nurses lounge, the cafeteria, and the cof-feeroom. These were all nonpatient care areas. The prac-ticewas for the employees to post whatever they saw fitand there were no restrictions placed on the postings.Notices were posted concerning baby showers, birthdayparties, softball practice, free kittens, cars for sale, housesfor rent, church activities, and other matters.On August 9, 1984, more than 2 years after Respond-ent leased the premises, Respondent issued a new em-ployee handbook which changed the rules with regard tobulletin boards and provided that ' all material for postinghad to be approved by the administrator.1Some employees knew of the August 9, 1984 changein the rules regarding bulletin boards and other employ-ees did not. However, in December 1984 Respondent puta notice, on the bulletin boards saying that nothing couldbe put up or removed from the bulletin boards withoutRespondent's approval. Prior to that time Respondent'srules regarding prior approval had not been enforcedand employees had put notices on the bulletin boardswhenever they desired.Respondent began enforcing its rule that notices hadto have prior 'approval within months after the Unionbegan an organization drive. In September 1984 anumber' of Respondent's employees formed an organiza-tional committee. Sometime in September or October1984 the organizational committee notified Respondentof its organizing effort. In December 1984 Respondentposted a notice'stating that employee notices had to be1The employee handbook was revised once again on October 26,1984, but the provisions regarding bulletin boards remained unchanged.approved by Respondent prior to posting. In effect Re-spondent was revitalizing a prior rule that until then hadbeen dormant. The Union filed a petition for an electionin Case 20-RC-15850. An election was held in January1985.Even before December 1984, when Respondent postedthe notice requiring employees to get prior permissionbefore placing notices on the bulletin board, some of theemployees knew about that rule. Charlene Darlington, aregistered nurse for Respondent, was on the employees'organizingcommittee. That committee arranged to haveunionrepresentatives talk to the employees. During thefirstpart of December 1984 Darlington asked JohnLoftus, the chief executive officer of Respondent,2 if shecould post a , notice on a nonpatient care area bulletinboard which would tell the employees when the meet-ingswere to take place. Loftus told her that she couldpost such a notice and that if she brought it to him, hewould take care of it. Darlington prepareda listshowingwhen the meetings would take place in Susanville andtook that list to Loftus' office. Loftus accepted the listand said that there' would be no problem with ' posting.Loftus then walked into his office, crumpled the list, andthrew it in his wastebasket. The list was not posted.3During December' 1984 the rule requiring advance ap-proval for employee postings was not uniformly fol-lowed. Respondent had a stamp indicating that noticeshad been approved. It appeared on some notices and notothers. Sometime in December a notice was posted with-out the -approval stamp which asked for the names offamilieswho needed food baskets for the Christmasseason.On one occasion before December 1984 Darling-ton had written out a proposed notice dealing with herneed for child care. She took the notice to Loftus' secre-tary,who told her that there was no problem and thatshe could post it'without the need for the "approved forposting" stamp. After the rule was reactivated, registerednurse Linda Frost Wagner talked to Respondent's repre-sentative Linda French about the posting of a weddingannouncement. French told her that she did not need tohave it stamped and that she could post it whenever shewanted to.Sometime in December the Union and the EmployeesAssociation decided to sponsor a contest in which a $100prize was to be awarded for the best union logo.Regis-tered nurse Dennis Franks; who was co-chairman of theorganizing committee, placed a notice on the bulletinboards in the nurses lounge and the nursesdining areaannouncing the contest. On December 19, 1984, Re-spondent's chief executive officer, Loftus, in the presenceof patients and employee Joyce, Clayton, asked ,Franks ifthe committee, had put up the signs out of ignorance or2The complaint alleges, the answer as amended admits, and I find thatJohn H. Loftus was the administrator of Respondent and an agent withinthe meaning of Sec 2(132 of the Actthese findings are based on the credited testimony of Darlington.Loftus testified that he did not recall the incident. Darlington was a fullycredible witness That was not so with regard to Loftus. His evasive an-swers when asked about Respondent's policies on the posting of unionmaterial, combined with his demeanor when he was espousing those eva-sions, conymced me that he was an-insincere witness who could not be_relied on. 372DECISIONSOF NATIONAL LABOR RELATIONS BOARDout of stubbornness. Franks answered that she was un-aware of any prohibition against the posting because pre-viously they had been allowed to post. The followingmorning Franks was called into Loftus' office. Regis-tered nurses Linda Frost Wagner and Cinda Ware werealso called into the office. Loftus told them that it washis hospital, that the bulletin boards were his, that theycould not post union information or anything else on thebulletin boards without prior approval, and, that if theydid post without prior approval they could be fired.4John Loftus became chief executive officer of Re-spondent on November 28, 1984. That was a month ortwo after the union organizational drive began and about3-1/2 months after Respondent changed its rules to re-quire approval before employee postings on the bulletinboard.The change of rules occurred about a monthbefore the Union began its organizational drive.Loftus' predecessor, at least with regard to a full-timeadministrator,was Paul Smith, whose employment withthe Hospital ended in mid-1984. From then until Novem-ber 28, 1984, when Loftus, assumed his new position,there was an interim administrator named Jim Hoss whoworked about 1 day a week. Loftus testified that hebecame aware of the need for prior approval before post-ing about the first week in December 1984, which was aweek after he became administrator. He testified that itwas his duty to enforce the policies of the personnelhandbook, that it was a small hospital with small bulletinboards that were so cluttered that pertinent informationneeded on a day-to-day basis for running the Hospitalcould not be posted, and that he enforced the prior ap-proval requirement for employee posting so that perti-nent hospital information could be posted. He averredthat there was no room for posting anything that did notrelate to the hospital's operation. He acknowledged thatRespondent did post a good deal of material that reflect-ed Respondent's attitude toward the Union. Loftus con-ducted eight meetings with the employees where thesubject of the union campaign was discussed and heposted notices on the bulletin boards showing the sched-ule of those meetings. He also posted material that re-flected Respondent's antiunion position.5Loftus' testimony to the effect that there was no roomon the bulletin boards for prounion material was unsup-ported by any other evidence. As indicated above, I be-lieve that Loftus was an unreliable witness whose testi-mony was not worthy of credence. His attitude towardunion literature was reflected by the incident involvingemployee Darlington, in which he told her that therewould'be no problem with posting a notice concerningwhere union representatives would talk to employees,and how he then crumpled the notice and threw it in thewastebasket. It is also illustrated by Loftus' threat to fireemployees after they posted a notice concerning a com-petition for a union logo. In short, I reject Respondent'scontention that it had a legitimate business reason for4Thesefindings arebased on the credited testimony of Franks whichwas supported in substantialpart by the testimony of Wagner. Franks'testimonywas not contradicted by Loftus.5Thismaterialwas posted by Respondent There is no contention thatRespondent permittedthe employeesto post antiunionmaterial while de-nying permission to other employeesto post prounionmateriallimiting employee access to the bulletin boards. There isno credible evidence to support that contention.2.Analysis and conclusions with regard to thepostingThe controlling law was summarized inHoneywell,Inc.,262 NLRB 1402 (1982), enfd. 722 F.2d 405 (8th Cir.1983),6 where the Board held:The legal principles applicable to cases involvingaccess to company-maintained bulletin boards aresimply stated and well established. In general,"there is no statutory right of employees or a unionto use an employer's bulletin board."3 However,where an employer permits its employees to utilizeits bulletin boards for the posting of notices relatingto personal items such as social or religious affairs,4sales of personal property, 5 cards, thank you notes,articles, and cartoons,6 commerical notices and ad-vertisement,7 or, in general, any nonwork-relatedmatters,8 it may not "validly discriminate againstnotices of union meetings which employees alsoposted."9Moreover, in cases such as these an em-ployer'smotivation, no matter how well meant, isirrelevant. 108Container Corporation of America,244 NLRB 318, fn 2 (1979)Accord.Union Carbide Corporation-Nuclear Division,259 NLRB974 (1982);Axelson, Inc,257 NLRB 576 (1981);Arkansas-BestFreight System, Inc,257 NLRB 420 (1981)4 Axelson, Inc., supraat 5795Arkansas Best, supraat 423,Midwest Stock Exchange, Incorpo-rated; et al.,244 NLRB 1108, 1116 (1979),Container Corporation ofAmerica, supraat 321.6Vincent's Steak House, Inc,216 NLRB 647 (1975).7Container Corporation of Amenca, supraat 321Continental Kitchen Corporation,246 NLRB 611, 613 (1979)Axelson, Inc, supraat 579, and cases cited therein10Arkansas-Best, supraat 423-424In the instant case Respondent did not permit employeesto post some notices relating to personal items. Indeedthe Respondent's requirement that notices receive priorapproval indicated that permission would sometimes begranted and sometimes withheld. Such a requirementwould have been meaningless if either all or no employ-ee notices were to be allowed. Respondent did discrimi-nate against certain types of notices. Respondent's chiefexecutive officer, Loftus, told employee Darlington thatthere would be no problem with the posting of a noticeconcerning employee meetings with union representa-tives and then Loftus threw the notice in the wastebasketand failed to post it. He threatened to fire employeeswhen a notice was posted concerning a competition for aunion logo. A violation of Section 8(a)(1) of the Act maybe found even in the absence of antiunion motivation. Asthe Board held inWaco, Inc.,273 NLRB 746, 748 (1984):Union animus is an element in 8(a)(3) cases, but gen-erally is not an element in 8(a)(1) cases. "It is toowell settled to brook dispute that the test of inter-ference,restraint,and coercion under Section6 See alsoGertz,262 NLRB,985, 989-991 (1982). LASSEN COMMUNITY HOSPITAL3738(a)(1) of the Act does not depend on an employer'smotive nor on the successful effect of the coercion.Rather, the illegality of an employer's conduct isdetermined by whether the conduct may reasonablybe said to have a tendency to interfere with the freeexercise of employee rights under the Act."' 2 Ac-cordingly, the absence of union animus on the partof the Respondent,assumingthis to be shown bythe record,would be irrelevant to the issue ofwhethertheRespondentviolatedSection8(a)(1)... .12Daniel ConstructionCo.,supra[264 NLRB 569 (1982)]In the instant case Respondent's reactivation,mainte-nance, and enforcement of its rule requiring prior ap-proval of employee notices for posting on bulletin boardscould be reasonable said to interfere with the free exer-cise of employee rights under the Act. InWaco, Inc.,supra, an employee posted on a wall a notice invitingother employees to begin discussions concerning the pos-sibility of forming a union. In that case the company re-quired the employee to remove the notice from the walleven though other employees had been permitted to postnotices there. The Board held that the removal had theeffect ofinterferingboth with the person who posted thenotice and also with the employees whom that employeewas attempting to reach.Such disparate denials of theuse of a bulletin board to employees violate Section8(a)(1)of the Act.Webb Furniture Enterprises, 275NLRB 1305 (1985);Gertz,supra;Vincent's Steak House,216 NLRB 647 (1975).As indicated above, a violation of Section 8(a)(1) canbe found even in the absence of antiunion motivation. Inthe instant case the facts set forth above establish thatLoftus reactivated,maintained, and enforced the priorapproval requirement for employee postings for the pur-pose of thwarting union activity. A restriction on the useof a bulletin board for that purpose is also violative ofthe Act.Predicasts, Inc.,270 NLRB 1117, 1119 (1984); G.H. Bass & Co.,258 NLRB 140, 142-143 (1981).Respondent has failed to substantiate its claim thatthere was a legitimate business need for its rule requiringprior approval of employee notices.7 Respondent's con-tention is that employee notices would crowd out neces-sary hospital information on the bulletin boards. Loftus'testimony to that effect was not substantiated by any in-dependent evidence and Loftus was not a credible wit-ness.In similar cases the Board has rejected such conten-tions. InPredicasts, Inc.,supra at 1119, the Board reject-ed a "legitimate business purpose" defense where the em-ployer claimed that it restricted use of the bulletin boardbecause employees might spend worktime reading no-tices on the board. InNLRB v. Honeywell,722 F.2d 405(8th Cir. 1983), enfg. 262 NLRB 1402 (1982), an employ-7 InPeck, Inc.,269 NLRB 451, 458 (1984), the Board adopted the find-ing of an administrative law judge that an employer revealed its motiveto discourage union activity by requiring prior approval for employee no-tices on a bulletin board, when there was no demonstration of a legiti-mate business reason for the rule For other cases where "prior approval"rules were found to be invalid seePredicasts,Inc, supra; G.H. Bass &Co., supraer contended that it had an interest in preserving theboards as an effective means of communication free frominundation by employee notices. The court held that theBoard under the circumstances present in that case:"may reasonably conclude that no legitimate employerinterest in limiting access to its bulletin boards outweighsthe employees' Section 7 rights of communication."8I find that Respondent violated Section 8(a)(1) of theAct by discriminatorilymaintaining and enforcing a rulerequiring employees to obtain prior approval from Re-spondent before posting notices on Respondent's bulletinboards.As found above, Respondent threatened to dischargeemployees for posting employee notices on the bulletinboard without prior approval from Respondent. As Ihave found Respondent's maintenance and enforcementof that rule to be unlawful, it follows that the threat todischarge employees for failure to follow the rule wasalsounlawful.Those threats constituted violations ofSection 8(a)(1) of the Act.East Texas Motor Freight, 262NLRB 868, 869 (1982);G.H. Bass &Co., supra at 143.B. The Interrogation-Facts and ConclusionsLisaMojan Hogan is a licensed vocational nurse. InJanuary 1985 she submitted an application for employ-ment with Respondent. She followed up on the applica-tion by calling Constance M. Nugent, Respondent's di-rector of nursing services.9 Nugent told her that theHospital would accept her application but was not inter-viewing because there were no openings at that time. Inthe latter part of January, Nugent called Hogan, askedher whether she was still interested in the job, and ar-ranged for an interview. Hogan was interviewed byNugent in Nugent's office at the Hospital on February 5,1985. Hogan said that she was surprised that she heardfrom Nugent because she understood that the Hospitalwas well staffed.Nugent replied that she supposedHogan heard about their difficulties. Hogan said, that shehad read about a union election in the newspapers andshe asked whether Nugent meant union problems.Nugent replied that she did. Nugent then asked Hoganhow Hogan felt about the Union. Hogan replied that shewas more or less noncommittal and did not knowenough about it. Nugent told her that that was good andthat the situation could go on for 'years.About a week after the interview, Hogan calledNugent about the job and Nugent said that she still hadto talk to the administrator about it. About a week afterthatNugent called Hogan and offered her the job. Atthat time Hogan had already accepted a position at theVeterans Hospital in Reno. She rejected Nugent's offer.These findings are based on the credited testimony ofHogan. Nugent, in her testimony, denied that she askedHogan about Hogan's union sympathies or her feelingstoward the Union. She averred that she was advised byRespondent's attorney that she could not ask such ques-tions.She also averred that Hogan did say something8 See alsoLibertyHouse Nursing Home,236 NLRB 456, 461 (1978).9 The complaint alleges, the answer as amended admits,and I find thatNugent was a supervisor within the meaning of the Act 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout being noncommital toward the Union but thatHogan volunteered that information and that Nugent didnot ask any questions about union activities. There wasnothing in the demeanor of either Hogan or Nugent todetract from their credibility. Both testified in a direct,convincing manner. There were no internal inconsisten-cies in the testimony of either witness and nothing inher-ently improbable about their testimony. Respondentargues that Nugent interviewed about 22 applicants fornursing positions and' that Hogan's testimony is suspectbecause she was the only applicant who testified that shehad been interrogated concerning union sympathies. Ifind that argument unconvincing. The General Counseldid not have to show a pattern of interrogation to estab-lish that the interrogation in issue took place. The com-plaint as amended alleges the interrogation "on or aboutFebruary 5, 1985," and the General Counsel properly ad-dressed herself to that allegation. Even assuming that"habit of routine practice" evidence would have beenadmissible to support Nugent's contentions, no such evi-dence (other than Nugent's bare claim) was offered byRespondent. Respondent did not call any of the other in-terviewees as witnesses. The General Counsel, on theother, hand, argues that the interrogation should beviewed in the light of the other unfair labor practices.That argument also is not persuasive. The only otherunfair labor practice found related to Loftus' actions waswith regard to the bulletin board. That was too narrowin scope to warrant any inferences with regard to Nu-gent's credibility or her interviewing techniques. Howev-er, the General Counsel need only establish her case by apreponderance of the credible evidence. Hogan appearedto have no interest whatsoever in this proceeding. Therewas no showing that she had any connection with theCharging Party; there was no showing that-she had anyanimosity toward Respondent; there was no indication ofbias; and there was no indication that she had any reasonto deviate from the truth. In addition, she appeared to bean intelligent person with a good memory. There is littlereason to doubt that she had an accurate recollection ofwhat was said. Nugent, on the other hand, did have aninterest in this proceeding. She is director of nursingservices and a supervisor for Respondent. She reports toLoftus, who was the chief executive officer of Respond-ent, and his actions indicated a strong antiunion bias. Inshort,her testimony served her own interests whileHogan's testimony appeared to be completely disinterest-ed.While that is not a particularly strong basis, for acredibility resolution, in the absence of a better means ofevaluating credibility, it is sufficient to tip the balance infavor of crediting Hogan over Nugent.In determining whether interrogation of an employeeby a supervisor violates Section 8(a)(1) of the Act, anevaluation must be made whether, under the totality ofcircumstances, the interrogation reasonably tended to re-strain, coerce, or interfere with rights guaranteed in theAct.Silver StateDisposalCo., 271NLRB 486 (1984);Rossmore House,269 NLRB 1176 (1984), enfd. 760 F.2d1006 (9th Cir. 1985). In the instant case the interrogationwas done by Respondent's director of nursing services. Ittook place in her office which, from Hogan's perspec-tive,was the situs of authority. Even more important, ittook place in the course of an employment interview. InServiceMaster,267 NLRB 875 (1983), the Board held:The test to determine a violation of Section8(a)(1) of the Act by interrogating an employeeabout his or her union sympathies is whether, underall the circumstances, the interrogation reasonablytends to restrain or interfere with employees in theexercise of their statutory rights.Lippincott Indus-tries,251 NLRB 262 (1980), enfd. 661 F.2d 112 (9thCir. 1981). The Board has long recognized thatquestions involving union membership and unionsympathies in the context of a job interview are in-herently coercive and thus interfere with Section 7rights.SeeBendix-WestinghouseAutomotiveAirBrake Co.,161NLRB 789 (1966);McCain Foods,236 NLRB 447 (1978), enfd. sub nom.NLRB v.Eastern Smelting Corp.,598 F.2d 666 (1st Cir. 1979).See alsoSemi-Alloys,260 NLRB 992, 995 (1982);A & AOrnamental Iron,259 NLRB 1019, 1021 (1982);QualityDrywall Co.,254 NLRB 671, 621 (1981);Smith Auto Serv-ice,252 NLRB 610, 613 (1980).Under the circumstances described above, I find thatthe interrogation was coercive and constituted a viola-tion of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.Respondent violated Section 8(a)(1) of the Act bydiscriminatorilyprohibitingemployees from postingunion campaign literature or union notices on its bulletinboards; by maintaining and enforcing a rule which discri-minatorily prohibited employees from posting such litera-ture on its bulletin boards; by discriminatorily requiringemployees to obtain permission before posting such liter-ature on its bulletin boards; and by threatening employ-ees with discharge for posting such literature without ob-taining prior permission.2.Respondent violated Section 8(a)(1) of the Act byinterrogating an applicant for employment concerningher union sympathies.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I recommend-that it be ordered tocease and desist,and to take certain affirmative actiondesigned to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed10ORDERThe Respondent, Lassen Community Hospital, a Divi-sionof Eskaton Health Corporation, Division of Eska-ton, Susanville, California, its officers,agents, successors,and assigns, shall10 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sea 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses LASSEN COMMUNITY HOSPITAL3751.Cease and desist from(a)Discriminatorily prohibiting employees from post-ing union campaign literature or union notices on its bul-letin boards.(b)Maintaining or enforcing any rule which discrimin-atorily prohibits employees from posting such literatureor notices on its bulletin boards.(c)Discriminatonly requiring employees to obtain per-mission before posting such literature or notices on itsbulletin boards.(d) Threatening any employee with discharge for post-ing such literature or notices without obtaining prior per-mission.(e) Interrogating any applicant for employment con-cerning his or her union sympathies.(f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the?rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at its Susanville, California places of businesscopies of the attached notice marked "Appendix.""Copies of the notice, on forms provided by the RegionalDirector for Region 20, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receiptand maintainedfor 60 consecutive days in conspicuous placesincludingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of The United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discriminatorily prohibit employeesfrom posting union campaign literature or union noticeson our bulletin boards.WE WILL NOT maintain or enforce any rule which dis-criminatorily prohibits employees from posting such lit-erature or notices on our bulletin boards.WE WILL NOT discriminatorily require employees toobtain permission before posting such literature or no-tices on our bulletin boards.WE WILL NOT threaten any employee with dischargefor posting such literature or notices without obtainingprior permission.WE WILL NOT interrogate any applicant for employ-ment concerning his or her union sympathies.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.1 i If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."LASSEN COMMUNITY HOSPITAL, A DIVI-SION OFESKATON HEALTH CORPORATION,DIVISION OF ESKATON